Citation Nr: 1645953	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  12-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  During the hearing, the Veteran relayed that he wished to represent himself in this appeal.  As such, the Board recognizes the Veteran as proceeding pro se in this matter.

In March 2015, the Board remanded the claim which is now returned to the Board for further adjudication.

The Board acknowledges that the issue of entitlement to service connection for flat foot has been perfected on appeal, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

It is at least as likely as not that the Veteran's currently diagnosed obstructive sleep apnea had its onset during military service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for obstructive sleep apnea, which represents a full grant of the Veteran's claim. Therefore, no discussion of VA's duties to notify or assist is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

As an initial matter, the Board notes that the Veteran was diagnosed with obstructive sleep apnea following a sleep study performed in November 2009.  Thus, the Board finds that the requirement for a current disability has been met. Accordingly, the question becomes whether the disability is related to service.

Service treatment records show the Veteran was seen for sleep complaints in December 1981.   On an April 1985 Report of Medical History, the Veteran complained of frequent trouble sleeping.  On his Retirement Examination in October 1992, the Veteran again indicated frequent trouble sleeping.

In March 2010, the Veteran submitted statements in support of his claim from three of his daughters, two co-workers, his brother, a friend and another veteran who had served with him indicating that they had witnessed symptoms such as snoring, cessation of breathing during sleep and noticeable daytime fatigue.  Several noted that they observed such symptoms while the Veteran was in service as well as after his retirement.  The Board finds these lay statements credible.  

In March 2015, the Board directed that the Veteran should be afforded a VA examination and an opinion should be obtained regarding whether the Veteran's sleep apnea was related to his military service or service-connected hypertension.  For reasons that are unclear, it appears that the Veteran was afforded two VA examinations, one in September 2015 and one in October 2015.  

In September 2015, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service, noting that while the Veteran reported trouble sleeping during service this was attributed to other issues at the time.  The examiner recognized that it was possible that sleep apnea was present during service, but stated that there were no details of the history which strongly support that diagnosis at that time, such as witnessed apneas during military service.

In October 2015, the Veteran underwent a second VA examination.  His records were reviewed.  Following review of the records and examination of the Veteran, the examiner opined that the Veteran's sleep apnea is at least as likely as not related to service given service treatment records noting sleep difficulties during service and at discharge along with testimony from a soldier that served with the Veteran and other statements from friends and family who witnessed loud snoring and apneic spells.  The examiner concluded that the indications of sleep disturbance in service along with lay evidence of continuing symptomatology demonstrated a relationship between the Veteran's current diagnosis of sleep apnea and service. 

The Board finds the October 2015 opinion in favor of the Veterans claim to be the most probative evidence of record as it properly accounts for the lay statements as well as the medical evidence.  Of note, the primary reason for the negative opinion offered in September 2015 - that there were no witnessed apneas during service - is remedied by the lay statements of record as noted by the examiner in October 2015.  

Here, the record contains evidence of sleep disturbance during service, evidence of continuing symptoms thereafter, the diagnosis of a current disability and a medical opinion based on review of the records which finds it at least as likely as not that sleep apnea was present during service.  As such, the Board finds that the criteria for service connection for obstructive sleep apnea have been met and service connection is granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


